                           UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF NORTH CAROLINA



   ALESIA CANNON etal.

                                              )
                                              )
                Plamti£F(s), )
                                              ) Case No.: 1:19-cv-00877
vs. AUTOMONEY, INC. and )
   AUTOMONEY NORTH, LLC )
                                              )
                Defendant(s). )



            DISCLOSURE OF CORPORATE, AFFILIATIONS AND OTHER
          ENTITDES WITH A DIRECT FINANCIAL INTEREST W LITIGATION

     PLEASE COMPLETE ONLY ONE FORM FOR EACH NON-GOVERNMENTAL
CORPORATE PARTY. COUNSEL HAVE A CONTINUING DUTY TO UPDATE THIS
INFORMATION. PLEASE FILE AN ORIGINAL AND ONE COPY OF THIS FORM. PLAINTIFF
OR MOVING PARTY MUST SERVE THIS FORM ON THE DEFENDANT(S) OR
RESPONDENT(S) WHEN INITIAL SERVICE IS MADE.

Auto Money North LLC ^y ^ a defendant
       (Name of Party) (Plaintiff/moving party or defendant)


makes the following disclosure:


1. Is party a publicly held corporation or other publicly held entity?


                ( ) Yes 0 No

2. Does party have any parent corporations?


                ( ) Yes 0 No

       If yes, identify all parent corporations, including grandparent and great-grandparent
       corporations:.




        Case 1:19-cv-00877-CCE-JEP Document 15 Filed 09/13/19 Page 1 of 2
3. Is 10% or more of the stock of a party owned by a publicly held corporation or other publicly held
        entity?


                  ( ) Yes (•) No

        If yes, idendfy all such owners:




4. Is there any other publicly held corporation or other publicly held entity that has a direct financial
        interest in the outcome of the litigation?


                  ( ) Yes C)No

        If yes, identify entity and nature of interest:




                                                                       Wnh-o^
                                                                            (rfate)




MDNC (01/03)




        Case 1:19-cv-00877-CCE-JEP Document 15 Filed 09/13/19 Page 2 of 2
